ORDER DENYING MOTION TO VACATE MANDATE OF REVERSAL AND FOR AN ORDER OF AFFIR-MANCE OR, IN THE ALTERNATIVE, FOR REHEARING
This matter came before the Court upon the motion of Husman, Inc., seeking an order of this Court vacating its mandate of reversal (in part) and to enter a mandate of affirmance or, in the alternative, to grant an application for rehearing. The Court has carefully considered the motion, as well as the objections of Triton Coal Company, and finds that this Court’s order denying the application for rehearing should stand and that the motion to vacate the mandate *558of reversal (in part) should be denied. It is therefore,
ORDERED that this Court’s order, dated February 24, 1993, denying the application for rehearing, shall stand; and it is,
FURTHER ORDERED that the motion to vacate the mandate of reversal (in part) be, and hereby is, denied.
THOMAS, J., would have granted the petition for rehearing.